NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOHN BURKS,
Petiti0n,er,
V.
RAILROAD RETIREMENT BOARD,
Respondent.
2011-3196
Petition for review of the Merit Systems Protection
Board in case no. CH0752100197-I-1.
ON MOTION
ORDER
John Burks moves to stay proceedings in this petition
The Rai]road Retiren1ent Board opposes
Upon consideration thereof,
IT ls 0RDERED THAT:
The motion is denied

mens v. RA1LRoAD RET1REMENr BoAR1)
FOR THE CoURT
2
APR 1 0 2012 /s/ Jan H0rba1y
Date J an Horba1y
cc: John Burks
S
Doug1as T. HoH`man, Esq.
C1erk
FlLED
APvEALs ma
 macon
APR 10 2012
,|AN l-\DRBA\.Y
CLERK